Citation Nr: 1434495	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) to include secondary to sarcoidosis and psuedofolliculitis barbae.  

2.  Entitlement to service connection for obstructive sleep apnea also claimed as secondary to sarcoidosis.  

3.  Entitlement to service connection for hypertension also claimed as secondary to sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for obstructive sleep apnea and hypertension.  He presents varying theories on the etiology of his disabilities to include claiming that the disorders are secondary to his service connected sarcoidosis.  While the Veteran was afforded a VA examination in May 2010, the VA examiner did not render an adequate opinion as he could not confirm the diagnosis of sarcoidosis or its severity based on the record available to him.  The Board notes that the record, to include a November 2010 VA examination, clearly documents the diagnosis of sarcoidosis.  The Board also notes that the May 2010 VA examiner did not address whether either sleep apnea and/or hypertension is aggravated by the appellant's service connected sarcoidosis.  Finally, the examiner did not address the March 2010 opinion offered by Edwin E. Hoeper, M.D., that sleep apnea was secondary to sarcoidosis.  Accordingly, a remand is warranted to obtain an opinion on these matters.

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, while an August 2012 VA examination was conducted an opinion addressing the etiology of any diagnosed psychiatric disorder was not rendered.  In contrast, in November 2010 Dr. Hoeper opined that a posttraumatic stress disorder was due to the claimant's brother being killed while the claimant was on active duty.  While the Board finds that the death of the appellant's brother was clearly a loss, the record is unclear as to how that death qualifies as an in-service stressor to support a diagnosis of posttraumatic stress disorder.  The record here suggests that the appellant's brother died in 1973, but a review of the service personnel records reveals that the Veteran was stationed in Germany between November 1972 and December 1974.  Hence, if the diagnosis of posttraumatic stress disorder is based, for example, on the appellant witnessing the death of his brother, it is unclear where or how this took place unless the appellant's brother was also in Germany.  Alternatively, if the appellant developed a psychiatric disorder other than posttraumatic stress disorder, e.g., depression, due to the death of his brother that fact should be stated and a full rationale provided with reference to appropriate evidence corroborating the facts used to establish the etiology of any diagnosed psychiatric disorder.  

The Board also notes that in March 2014, Michael K. Nunn, M.D., opined that the appellant's use of steroids to treat his sarcoidosis can contribute significantly to the development of depression and agitation.  Yet this conditional statement does not appear to have been considered by the RO in either a supplemental statement of the case or a rating decision confirming and continuing the prior denial.  Hence, initial consideration of this evidence must be undertaken by the RO.  38 C.F.R. § 20.1304 (2013).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to verify any and all claimed stressors to include the appellant allegedly witnessing the death of his brother and being robbed/assaulted in service.  In this regard, the Veteran should be requested to complete a non-combat stressor statement providing additional details concerning the death of his brother, and when he was assaulted while he was on active duty.  Thereafter all appropriate development must be undertaken to include obtaining any police reports regarding the above matters.  The Veteran must also be advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of an in service stressor based on a personal assault.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  All efforts to develop this evidence must be carefully documented.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder to include posttraumatic stress disorder and depression.  Access to the claims file, VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed acquired psychiatric disorder to include posttraumatic stress disorder and depression was caused by service.  If not, the psychiatrist must opine whether it is at least as likely as not that any diagnosed psychiatric disorder  was caused and/or is aggravated by his service connected sarcoidosis and/or pseudofocullatis barbae.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The psychiatrist must address the opinions of Edwin W. Hoeper, M.D., and Michael K. Nunn, M.D., when rendering his/her opinion.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  Access to the claims file, VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's obstructive sleep apnea was caused by service and/or was caused and/or aggravated by his service connected sarcoidosis.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The examiner should address the opinions of Dr. Hoeper when rendering his/her opinion.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to the claims file, VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension was caused by service.  If not, is it at least as likely as not that hypertension was caused and/or is aggravated by sarcoidosis.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5. The appellant is to be notified that it is his responsibility to report for any and all examinations and to cooperate in the development of the claims.  The consequences for failing to report for the VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

6. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO/AMC should readjudicate the claims.  If any claim remains denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



